Citation Nr: 1040045	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  05-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Whether new and material evidence has been received to reopen a 
claim for service connection for hypertension. 

2.	Entitlement to service connection for right cubital tunnel 
syndrome, secondary to service-connected cervical spine 
arthritis.

3.	Entitlement to service connection for left cubital tunnel 
syndrome, secondary to service-connected cervical spine 
arthritis.

4.	Entitlement to an evaluation higher than 10 percent for 
cervical spine arthritis.

5.	Entitlement to an initial evaluation higher than 10 percent for 
vestibular neuronitis.

6.	Entitlement to an initial evaluation higher than 10 percent for 
left cervical radiculopathy.

7.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines. An April 2003 RO decision denied a 
rating higher than 10 percent for cervical spine arthritis, as 
well as service connection for right and left cubital tunnel 
syndrome. Thereafter, a January 2005 decision denied a petition 
to reopen service connection for hypertension.                 
The Veteran appealed the denial of these benefits. The January 
2005 decision further granted service connection for vestibular 
neuronitis, vertigo and labyrinthitis, from which the Veteran 
appealed the initial assigned 10 percent disability rating. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on changes in 
the degree of severity of it since the effective date of service 
connection).

By a July 2009 rating decision, the RO granted a separate 10 
percent rating for          the Veteran's cervical spine 
arthritis due to left cervical radiculopathy, effective from 
September 25, 2002. He has since indicated that he is seeking a 
higher rating for left cervical radiculopathy, along with the 
underlying cervical arthritis. 

In May 2008, a hearing was held before a Decision Review Officer 
(DRO). Then in         April 2010, the Veteran testified at a 
Travel Board hearing before the undersigned Veterans Law Judge 
(VLJ). Transcripts of the proceedings are of record. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court 
of Appeals for Veterans Claims (Court) recently held that 38 
C.F.R. 3.103(c)(2) (2010) requires that the RO DRO and VLJ who 
chair a hearing fulfill two duties to comply with   the above 
regulation. These duties consist of (1) the duty to fully explain 
the issues and (2) the duty to suggest the submission of evidence 
that may have been overlooked. Here, during the hearings, the DRO 
and VLJ noted the basis of the prior determinations and noted the 
elements of the claims that were lacking to substantiate the 
claims for benefits. In addition, the DRO and VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claims. Moreover, neither the Veteran 
nor his representative has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the DRO and Board hearings. By contrast, the hearings 
focused on the elements necessary to substantiate the claims and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the elements necessary to substantiate his 
claims for benefits. As such, the Board finds that, consistent       
with Bryant, the DRO and VLJ complied with the duties set forth 
in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the 
claims based on the                current record.

At the hearing, the Veteran provided additional evidence 
consisting of a private neurologist's report, and further 
provided a waiver of RO initial consideration of this new 
evidence. See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

There is also on appeal the matter of entitlement to a TDIU. 
Previously, the RO denied this issue pursuant to a December 2006 
rating decision. The Veteran filed a timely notice of 
disagreement (NOD), and the RO issued a Statement of the Case 
(SOC); following this, the Veteran did not then file a timely VA 
Form 9 (Substantive Appeal) to formally perfect an appeal to the 
Board. However,                as explained during the April 2010 
hearing, the Veteran still wishes to pursue a TDIU claim. 
Moreover, the Veteran has identified impairment of the cervical 
spine as the disability underlying his unemployability, so the 
TDIU claim is inextricably intertwined with the increased rating 
issue that is already before the Board. Hence, the Board assumes 
jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 
1996). See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board is deciding the petition to reopen service connection 
for hypertension, and claims for service connection for right and 
left cubital tunnel syndrome.           The increased rating 
claims, and TDIU issue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	By an April 1997 rating decision, the RO denied the Veteran's 
original claim for service connection for hypertension. 

2.	Since the April 1997 rating decision, there is no additional 
evidence received which relates to an unestablished fact 
necessary to substantiate the above claim.

3.	The Veteran's right and left right cubital tunnel syndromes are 
not proximately due to or the result of his service-connected 
cervical spine arthritis.

CONCLUSIONS OF LAW

1.	The April 1997 RO rating decision which denied service 
connection for hypertension became final. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2010);           38s C.F.R. §§ 3.104(a), 
20.200, 20.201 (2010).

2.	New and material evidence has not been received to reopen the 
previously denied claim for service connection for hypertension. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.	The criteria are not met for service connection for right 
cubital tunnel syndrome as secondary to service-connected 
cervical spine arthritis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).

4.	The criteria are not met for service connection for left 
cubital tunnel syndrome  as secondary to service-connected 
cervical spine arthritis. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010), prescribes several requirements as to VA's duty to 
notify and assist a claimant with the evidentiary development of 
a pending claim for compensation or other benefits. Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals 
for Veterans Claims (Court) established additional criteria as to 
the content of the notice to be provided in connection with a 
petition to reopen, requiring that VA provide a  claim-specific 
and comprehensive definition of "new and material" evidence.

Through VCAA notice correspondence dated from October 2002 
through          October 2004, the RO notified the Veteran as to 
each element of satisfactory notice set forth under 38 U.S.C.A. § 
5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining additional 
VA medical records, private treatment records and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore, the October 2004 notice correspondence 
regarding claimed hypertension provided the Veteran with a case-
specific definition of     "new and material" evidence.  

The relevant notice information must have been timely sent. The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim.            See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The initial 
VCAA notice correspondence preceded issuance of the April 2003 RO 
rating decision on appeal denying service connection for 
bilateral cubital tunnel syndrome, and therefore comported with 
the definition of timely notice. Likewise, the October 2004 
notice regarding claimed hypertension preceded the rating 
decision deciding that claim.

The RO/AMC has also taken appropriate action to comply with the 
duty to assist the Veteran in this case, obtaining service 
treatment records (STRs), VA outpatient records, and records 
pertaining to disability benefits from the Social Security 
Administration (SSA). The Veteran has undergone VA medical 
examinations as to claimed bilateral cubital tunnel syndrome. See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. 
Principi, 16 Vet. App. 370 (2002). In support of his claims, the 
Veteran provided several records of private treatment, and 
testified at DRO and Travel Board hearings before the 
undersigned. The record as it stands includes sufficient 
competent evidence to decide the claims. See 38 C.F.R.                    
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist  the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Petition to Reopen Service Connection for Hypertension 

By its rating decision of April 1997, the RO denied the Veteran's 
original claim for service connection for hypertension, finding 
that the medical evidence did not establish that this condition 
was incurred in military service. The review of STRs was absent 
for a diagnosis of hypertension, or clinical findings which met 
the definition of hypertension for VA purposes. See 38 C.F.R. § 
4.104, Diagnostic Code 7101, note 1 (the term hypertension means 
that diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm). Meanwhile, there was a post-
service diagnosis of hypertension given through a September 1996 
VA medical examination report. Nonetheless, there was no 
indication from this or the subsequent March 1997 examination 
report that the Veteran actually had hypertension within the 
meaning of this condition as defined for VA purposes (again per 
Diagnostic Code 7101),       to establish presumptive service 
connection for hypertension, i.e., as having occurred to a 
compensable degree within one-year of service discharge.               
See 38 C.F.R. §§ 3.307, 3.309(c) (2010). As indicated, there was 
no evidence of hypertension during service to establish the 
likelihood of direct service incurrence of hypertension. The RO 
therefore denied the claim based upon the absence of evidence 
competently linking hypertension with the Veteran's military 
service.         The Veteran did not file a timely notice of 
disagreement (NOD) with the foregoing rating decision. See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must 
first determine whether the evidence presented or secured since 
the last final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. For 
the purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

There has been a considerable amount of evidence associated with 
the claims file since the RO last adjudicated the matter of 
service connection for hypertension.  The Board has reviewed 
these findings with regard to whether the previously deficient 
element of a causal nexus between claimed disability and military 
service has been demonstrated. Given the available new 
information, the Board concludes this key element of the 
Veteran's claim has not been established to a reasonable 
likelihood through new and material evidence.
 
The Veteran has undergone a series of VA Compensation and Pension 
examinations dated from January 2003, December 2004 and July 2006 
specifically for the evaluation of his service-connected 
orthopedic disability of the cervical spine and associated 
neurological impairment. There is no reference in these 
examinations to the presence of hypertension. There is likewise 
an extensive record of private medical treatment for the 
diagnosis, evaluation, and treatment of the Veteran's  well-
documented neurological symptomatology affecting the upper 
extremities, some of it claimed as radiculopathy associated with 
cervical spine arthritis.              This again does not 
pertain to the issue at hand of whether the Veteran's 
hypertension is causally related to service. 

Records of VA outpatient treatment periodically mention the 
Veteran's hypertension condition, as in the October 2002 general 
practitioner's consultation report, but do not discuss in any 
regard the likely etiology of hypertension.              The 
Veteran remained under monitoring for his hypertension as being 
treated with various medications over the duration of the next 
year. A June 2004 general report refers to hypertension as well-
controlled with medication, as does more recently a May 2005 
report. 

A January 2003 rheumatologic evaluation by Dr. H.J.H., private 
physician references a history of hypertension on medication, but 
states no additional relevant information as to this condition.

Similarly, the April 2004 correspondence of Dr. C.R.B., a 
physician at military clinic alludes to the Veteran's post-
service course of treatment for hypertension, amongst other 
conditions, over the previous six months. No further discussion 
of the medical history or likely origin of hypertension is 
offered. 

The records from a course of occupational therapy at a private 
facility from             July 2006 through May 2008 reference 
hypertension as one of the Veteran's existing medical conditions, 
though the focus of this treatment modality was entirely upon 
rehabilitative therapy. 

Records pertaining to an award of SSA disability benefits show 
that the diagnosis underlying the award consisted of "disorders 
of the muscles, ligaments and fascia." The medical evidence 
associated with that decision to award benefits is generally 
cumulative of that already mentioned, and does not offer any 
further explanation into the origins of the condition of 
hypertension.

In short, having reviewed all of the newly received documented 
medical evidence since the RO's April 1997 original decision on 
the issue of service connection for hypertension, there is no 
item of evidence that warrants reopening the claim.         The 
Board has further considered the Veteran's statements and hearing 
testimony, however, these do not alone support the claim under 
consideration without consistent newly obtained evidence. See 
e.g., Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of record 
as of the previous decision does not constitute new evidence). 
Therefore, the fact that the Veteran has taken issue with the 
April 1997 RO rating decision's weighing of the evidence then 
before it and application of the law of presumptive service 
connection, at this stage, is not a basis to consider reopening 
the claim under the new and material evidence standard. Nor for 
that matter has the Veteran at any point filed a separate 
additional claim for Clear and Unmistakable Error (CUE)            
in the April 1997 rating decision. 

Moreover, the Court has held that a claimant's lay testimony 
alone does not comprise a basis to reopen a claim where the 
determinative issue is that involving medical causation. See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In summary, the newly received evidence does not assist in 
establishing that claimed hypertension is due to an incident of 
service. Hence, new and material evidence has not been received 
to reopen the claim for service connection for hypertension. See 
38 C.F.R. § 3.156. As the criteria for new and material evidence 
to reopen the claim have not been met, the benefit-of-the-doubt 
doctrine does not apply, and the petition to reopen must be 
denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


Service Connection for Right and Left Cubital Tunnel Syndrome

Service connection may be granted for any current disability that 
is the result of      a disease contracted or an injury sustained 
while on active duty service.                         38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a).                  In addition, a 
claimant is entitled to service connection on a secondary basis 
when  it is shown that a service-connected disability has 
chronically aggravated a nonservice-connected disability. Allen 
v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 
C.F.R. § 3.310(b), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service connected. In reaching this determination as to 
aggravation of a nonservice-connected disability, consideration 
is required as to the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to the 
current level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the corresponding 
criteria under the VA rating schedule for evaluating that 
particular nonservice-connected disorder. See Notice, 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 
3.310(b). 

The Veteran's original claim for service connection filed in 
September 2002,      was for cubital tunnel syndrome of the right 
and left arms, which he maintained  was an adjunct condition to 
service-connected arthritis of the cervical spine.         Based 
upon the Board's consideration of the pertinent medical evidence, 
it is apparent that apart from cervical radiculopathy due to 
cervical spine arthritis,           the Veteran does not have any 
other neurological disorder of one or both upper extremities that 
is due to service-connected disability, including that of right 
or left cubital tunnel syndrome. 

Through a January 1997 rating decision, the RO granted the 
Veteran's claim for entitlement to service connection for 
arthritis of the cervical spine, with a 10 percent evaluation, 
effective July 1, 1996.

The December 2001 report of Dr. M.D.H., a neurologist, indicates 
an impression that the Veteran clearly had bilateral ulnar 
neuropathies, and was suspected as having carpal tunnel syndrome, 
with further testing recommended. 

In June 2002 the Veteran had a carpal tunnel release procedure 
completed for            the left arm, and in September 2002 had 
a cubital tunnel release procedure for          the right side.

In January 2003, the Veteran underwent examination for cervical 
arthritis, and related neurological disability. As regarding a 
history of bilateral cubital tunnel   and carpal tunnel syndrome, 
the Veteran explained that he had undergone release surgeries in 
June and September 2002, and he still had functional limitations 
including avoidance of heavy lifting as it aggravated his 
symptoms. Following a physical examination, the diagnosis was of 
cervical arthritis, based upon subjective information from the 
Veteran and objective MRI and x-ray studies. As to claimed 
cubital tunnel syndrome or carpal tunnel syndrome, however, the 
examiner stated that neither condition's existence could be 
verified.

Also in January 2003, the Veteran underwent a rheumatologic 
evaluation by             Dr. H.J.H., which considered medical 
history and physical examination. Objectively, the Veteran had 
tenderness over the cubital tunnel, right greater than left, and 
marked atrophy of the interossei muscle and complete absence of 
the thenar eminence on both sides, with weak grip strength. 
Sensation was decreased over the fifth finger bilaterally and 
ulnar aspect of the forearms bilaterally.             The 
impression was, in relevant part, cervical discogenic disease 
with a marked amount of limitation of motion, most likely 
degenerative in nature; and peripheral neuropathy, most likely 
secondary to impingement of both the wrists and hands.           
As to the second diagnosed condition of peripheral neuropathy, 
the physician stated that it did not appear that the Veteran's 
atrophy and weakness were due to his peripheral neuropathy. 

A January 2003 private nerve conduction study and EMG indicated 
mild to moderate compromise of the median nerves at the carpal 
tunnel, right greater than left, and did not suggest a 
generalized polyneuropathy. 

A July 2003 orthopedic evaluation at a private clinic indicated a 
primary complaint of bilateral cubital tunnel syndrome and 
bilateral carpal tunnel syndrome with wasting of the bilateral 
hand muscles. He described paresthesias in the left fifth finger 
and numbness bilaterally, that led to eventual wasting of the 
muscles of his hands and strength deficits. Following physical 
examination the diagnosis was of bilateral hand wasting.

An August 2003 nerve conduction study and EMG confirmed a severe 
bilateral ulnar neuropathy and bilateral carpal tunnel syndrome, 
both worse on the left side.
A follow-up June 2004 study indicated continuing severe and now 
almost complete loss of ulnar nerve function in the right hand, 
with severe denervation in the right hand, although bilateral 
median nerve conduction studies had improved significantly.

Records of VA outpatient treatment include a June 2004 general 
medical consultation stating the Veteran was now "totally 
disabled" because of bilateral upper extremity nerve compression 
syndrome, severe muscle atrophy and weakness. By the Veteran's 
report, he had first developed numbness and tingling   in his 
fifth fingers bilaterally in 2000, that rapidly progressed to 
numbness and weakness in both arms and hand, and now had very 
little use of his hands.                The assessment was of 
bilateral muscle atrophy of the hands, and cervical 
radiculopathy.

The Veteran underwent another VA Compensation and Pension 
examination in December 2004, by a specialist in internal 
medicine. The Veteran described a series of symptoms he 
attributed to cervical radiculopathy, including radiating pain to 
the upper extremities, and numbness and weakness of the arms and 
hands. In regard to carpal tunnel syndrome, the Veteran reported 
tingling, numbness and weakness of his fingers which occurred on 
a constant basis. He had undergone physical therapy and was 
taking ibuprofen on a needed basis. He reported functional 
impairment of grip weakness, fine motor weakness, wasting 
muscles, shoulder and neck pain, and numbness of the fingers. As 
to cubital tunnel syndrome, he likewise described grip weakness, 
fine motor weakness, wasting muscles, shoulder and neck pain, and 
numbness of the fingers. A physical examination was completed.

The December 2004 VA examiner diagnosed cervical degenerative 
joint disease with foraminal stenosis at the level of C3 through 
C6, with residual cervical radiculopathy. Also diagnosed was 
bilateral carpal tunnel syndrome, and bilateral cubital tunnel 
syndrome. The VA examiner further expressed the opinion that            
the Veteran's cubital tunnel and carpal tunnel syndromes were 
less likely than not related to his service-connected cervical 
condition, because of the fact that the etiology of developing 
cubital tunnel or carpal tunnel syndrome was peripheral nerve 
entrapment, which could not be explained by the pre-existing 
condition of cervical degenerative disc disease. 

The July 2005 evaluation report of Dr. G.H.J., private 
neurologist, indicates her impression on review of test results 
that surgery decompressing anything in the neck likely would not 
help the Veteran's neurological symptoms, because basically this 
was an ulnar nerve problem with severe atrophy that had not 
gotten any better.

The September 2005 report of Dr. J.S.W., neurologist, states an 
impression of severe bilateral ulnar neuropathy at the elbow, 
with severe atrophy of bilateral intrinsic hand muscles; 
bilateral carpal tunnel syndrome; cervical spondylosis and 
cervical stenosis; and rule out underlying peripheral neuropathy.

Upon VA re-examination in July 2006, following a detailed medical 
history review and physical examination, the diagnosis provided 
was of bilateral ulnar and median neuropathy, and degenerative 
arthritis of the cervical spine. The physician further indicated 
that there was no evidence of a cause and effect relationship 
between cervical arthritis, and the condition of numbness, 
weakness and muscle atrophy secondary to cervical spinal 
stenosis. 

The May 2008 correspondence from Dr. I.S., a VA physician, states 
that she had been treating the Veteran for moderately severe 
degenerative disc and joint disease in his cervical spine at 
multiple levels., and his EMG findings also indicated C6-7 
radiculopathy on the left side. According to the physician, it 
was more likely than not that the weakness and muscle atrophy the 
Veteran's arms and hands was at least partially caused by the 
degenerative changes and radiculopathy in his cervical spine. 
Meanwhile, the physician indicated that the cubital and carpal 
tunnel syndrome were not related to the abnormalities of the 
spine, but they could also be caused by the same factors (heavy 
lifting and repetitive movements) that lead to degenerative 
changes in the spine. 

An October 2009 nerve conduction and EMG study states an 
impression of sensorimotor polyneuropathy affecting the median 
and ulnar nerves, combined myelinopathy and axonopathy, with 
worse involvement of the ulnar nerves; and bilateral cervical 
radiculopathies, chronic.

After comprehensive review of the preceding findings, the Board 
concludes that service connection for right and left cubital 
tunnel syndrome is not warranted. Preliminarily, there are 
several competent diagnoses of right and left cubital tunnel 
syndrome, and every indication is that the condition clearly 
exists as another upper extremities disorder alongside the also 
diagnosed cervical radiculopathy. So at minimum there is evidence 
of a current disability, before reaching the question of its 
etiology. Furthermore, in its consideration of this claim on the 
merits, the Board has given equal attention to whether right and 
left carpel tunnel syndrome may also be service-connected, this 
given the close proximity of the affected nerves (ulnar nerve at 
the elbow in the former, versus median nerve in the latter), and 
VA's duty to liberally construe claims. See EF v. Derwinski, 1 
Vet. App. 324 (1991) (VA is required to give a liberal reading to 
pleadings and consider all possible bases of entitlement to the 
requested benefit). The weight of the competent evidence in its 
entirety however, establishes to a reasonable likelihood that 
both cubital tunnel syndrome and carpal tunnel syndrome are not 
medically related to the Veteran's service-connected arthritis of 
the cervical spine. Essentially, the claimed condition is not 
secondarily attributable to any service-connected disability.

The competent medical evidence which informs the Board's decision 
in this regard is primarily the December 2004 VA examiner's 
medical opinion, which offered an opinion that neither carpal 
tunnel nor cubital tunnel syndromes were related to cervical 
spine arthritis. The rationale offered was that the etiology of 
the claimed condition (again, including consideration of carpal 
tunnel syndrome) was peripheral nerve entrapment, which could not 
be explained by pre-existing degenerative disc disease. The 
statement upon on its face offers a logically based rationale, 
that the cause of cubital and carpal tunnel syndrome pertained to 
an underlying disability other than cervical disc disease. 
Presumably, given the examiner's ancillary diagnosis of cervical 
radiculopathy, his opinion can be understood to mean that 
radiculopathy was not the cause of cubital/carpal tunnel 
syndromes either. Again, the claimed disability was solely due to 
nerve entrapment. The use of a stated rationale is central to the 
viability of a proffered medical opinion. See Bloom v. West, 12 
Vet. App. 185, 187 (1999). Moreover, the VA examiner's conclusion 
was grounded in a thorough examination and medical history 
review. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(factors for assessing the probative value of a medical opinion 
include the medical expert's access to the claims file and the 
thoroughness and detail of the opinion); Boggs v. West, 11 Vet. 
App. 334, 340 (1998). While there was no express statement from 
the examiner also as to whether the underlying cervical spine 
arthritis (and radiculopathy) chronically aggravated 
carpal/cubital tunnel syndrome, as another potential basis for 
secondary service connection, the VA examiner's opinion by all 
indication deems the Veteran's cervical radiculopathy and 
cubital/carpal tunnel syndromes to be distinct syndromes with 
totally separable etiologies. So the likelihood of the former 
condition with attendant cervical radiculopathy pain chronically 
worsening cubital/carpal tunnel syndromes due to an entrapped or 
pinched nerve is effectively ruled out.

The probative weight attributable to the foregoing examiner's 
opinion is also heightened in view of the substantially similar 
conclusion in May 2008 from a treating VA physician that the 
cubital and carpal tunnel syndrome were not related to the 
abnormalities of the spine, even if potentially both were caused 
by excessive physical activity. In addition, there is no 
favorable opinion of record suggesting that the claimed condition 
in this case is otherwise the medical result of an underlying 
cervical spine arthritis. Thus, on these grounds the Board finds 
the December 2004 VA examiner's opinion persuasive. See e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an opinion 
under the circumstances). See also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The probative medical evidence therefore constrains the Board to 
finding that right and left cubital and/or carpal tunnel 
syndromes are etiologically unrelated to the service-connected 
cervical arthritis disability. The Veteran's own assertions have 
also been afforded appropriate weight however, as he is a 
layperson, he cannot opine on the causation of the claimed 
disorder, given its complexity neurologically and as a matter not 
within the purview of lay observation. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For these reasons, the claims for service connection for right 
and left cubital tunnel syndromes are being denied. The 
preponderance of the evidence is against the claims, and under 
these circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

The petition to reopen the claim for service connection for 
hypertension is denied. 

Service connection for right cubital tunnel syndrome, secondary 
to cervical spine arthritis, is denied.

Service connection for left cubital tunnel syndrome, secondary to 
cervical spine arthritis, is denied.


REMAND

Further development of the claims remaining on appeal is found 
necessary before issuance of a decision on these matters. 

There is at present a July 2006 VA Compensation and Pension 
examination report which offers information on evaluation of 
service-connected cervical spine arthritis. This examination is 
dated more than four years ago, and therefore hardly provides a 
contemporaneous depiction of the extent of service-connected 
disability. Per VA law, where the existing record is stale for 
disability evaluation purposes, a new medical examination is 
required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 
(2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998)            
("Where the record does not adequately reveal the current state 
of the claimant's disability ...the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous medical 
examination."). See also Caffrey v. Brown, 6 Vet. App. 377 
(1994). Hence, a more recent orthopedic VA examination is deemed 
warranted. 

Moreover, the requested examination should also take into 
consideration whether the Veteran has right side cervical 
radiculopathy as a consequence of service-connected disability, 
as well as evaluate the severity of his already compensated    
(at the 10 percent level) left side cervical radiculopathy. If 
the examiner concludes that right side radiculopathy exists, a 
separate rating for this manifestation should be originally 
assigned. See 38 C.F.R. § 4.14. In making this assessment as to 
the extent of right side cervical radiculopathy, the examiner is 
to be directed to an              October 2009 private nerve 
conduction/EMG study which indicated chronic bilateral cervical 
radiculopathies. 

Also, there is no recent indication that the Veteran has 
undergone any VA medical examination intended to ascertain the 
severity of his service-connected vestibular neuronitis, as that 
disability has been evaluated pursuant to 38 C.F.R § 4.87, 
Diagnostic Code 6204 for peripheral vestibular disorders. 
Examination in this regard by an ear, nose and throat specialist 
is therefore warranted. 


Finally, the Board has before it the Veteran's TDIU claim. The 
outcome of this claim is dependent in part upon the disposition 
of the claims being remanded for increased ratings, particularly 
insofar as determining whether the Veteran meets the preliminary 
schedular requirements for assignment of a TDIU. Hence, the 
claims for increased ratings are thus "inextricably 
intertwined" with the issue of a TDIU, and the disposition of 
the TDIU claim must therefore be deferred pending resolving these 
preliminary matters. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991)          (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on one 
issue cannot be rendered until a decision on the other issue  has 
been rendered). See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, these claims are REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination to determine the 
current severity of his service-connected 
cervical spine arthritis.                The 
claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the requested VA examination. All indicated 
tests and studies should be performed, and 
all findings should be set forth in detail. 

It is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to the Veteran's service-
connected cervical spine disorder. In 
evaluating the Veteran, the examiner should 
report complete range of motion findings for 
the affected joint. The examiner should be 
asked to indicate whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the measured joint 
is used repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joint exhibits weakened movement, 
excess fatigability or incoordination. If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

It is further requested that the VA examiner 
identify any and all neurological impairment 
associated with                    the 
Veteran's cervical spine disorder, including 
previously diagnosed left cervical 
radiculopathy. The VA examiner should further 
state whether the Veteran manifests right 
sided cervical radiculopathy, and if so, with 
what degree of severity. The examiner should 
also indicate the frequency and severity of 
any incapacitating episodes of Intervertebral 
Disc Syndrome. (Note: An incapacitating 
episode of IVDS is defined as an episode of 
physician prescribed bedrest.) 

Moreover, the VA examiner is requested to 
opine  whether due to cervical spine 
arthritis and associated radiculopathy, the 
Veteran is rendered incapable of securing and 
maintaining substantially gainful employment, 
excluding the impact of any nonservice-
connected disability in providing this 
determination.          In providing the 
requested opinion, the examiner should 
indicate consideration of the August 2005 VA 
physician's opinion that also addressed the 
subject of the Veteran's occupational 
capacity. 

2.	The RO/AMC should schedule the Veteran for 
a         VA examination with an ear, nose 
and throat specialist.            The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.            All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. The 
VA examiner should indicate all present 
symptoms and manifestations attributable to 
the Veteran's service-connected vestibular 
neuronitis, in accordance with the rating 
criteria specified at 38 C.F.R. § 4.87, 
Diagnostic Code 6204.

3.	The RO/AMC should then review the claims 
file.              If any of  the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claims for increased ratings for cervical 
spine arthritis,  left cervical 
radiculopathy, and vestibular neuronitis,            
as well as a for a TDIU, in light of all 
additional evidence received. The RO/AMC is 
further requested consider the propriety of a 
separate additional rating for right upper 
extremity radiculopathy. See 38 C.F.R. § 
4.14. If the benefits sought on appeal are 
not granted, the Veteran   and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



 Department of Veterans Affairs


